DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36 and 39-59 are pending in the application.
Applicant’s amendment to the claims, filed on March 15, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on March 15, 2022 in response to the non-final rejection mailed on December 15, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Election/Restrictions
Claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.
Claims 48-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.
Claims 36, 39-43, 47, 58, and 59 are being examined on the merits to the extent the claims read on the elected invention of Group III, drawn to the technical feature of a method for producing a human milk oligosaccharide (HMO), comprising providing a culture medium with at least one starting oligosaccharide; culturing a microorganism on the medium; and harvesting the HMO, wherein the microorganism comprises a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism, and the elected species cc), a complete or partial deletion of the coding region.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
The objections to claims 39 and 43 because of informalities are withdrawn in view of the applicant’s instant amendment to claims 39 and 43. 

Claim 36 is objected to in the recitation of “culturing a microorganism on the medium, wherein the microorganism is a filamentous fungus or a yeast; and harvesting the lactose-containing HMO” and in the interest of substantially improving claim form, it is suggested that the noted phrase be amended to recite “culturing a microorganism on the medium, wherein the microorganism produces a lactose-containing HMO, and wherein the microorganism is a filamentous fungus or a yeast; and harvesting the lactose-containing HMO”.

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 36, 39-43, and 47 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s amendment to claim 36 to recite “lactose-containing HMO”. 

Claim Rejections - 35 USC § 102
The rejection of claims 36, 40-43, and 47 under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (J. Biotechnol. 210:107-115, 2015; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Chin”) is withdrawn in view of the applicant’s amendment to claim 36 to recite “wherein the microorganism is a filamentous fungus or a yeast” because Chin’s microorganism is an E. coli. 

Claim Rejections - 35 USC § 103
Claims 36, 39-43, 47, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, H. (“Metabolic engineering of Saccharomyces cerevisiae for efficient production of 2’-fucosyllactose”, Dissertation, University of Illinois, Urbana-Champaign, 2017; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Lim”) in view of 
Kayikci et al. (FEMS Yeast Res. 15:fov068, 2015, 8 pages; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Kayikci”),
Guimarães et al. (Biotechnol. Adv. 28:375-384, 2010; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Guimarães”), and
Doudna Cate et al. (US 2014/0057323 A1; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Doudna Cate”).
As amended, the claims are drawn to (in relevant part) a method of producing a lactose-containing human milk oligosaccharide (HMO), comprising 
providing a culture medium with lactose; 
culturing a microorganism on the medium, wherein the microorganism is a filamentous fungus or a yeast; and 
harvesting the lactose-containing HMO, 
wherein the microorganism comprises a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism.
Regarding claims 36 and 39-41, the reference of Lim discloses an engineered S. cerevisiae for the production of 2’-fucosyllactose (pp. 6-7). Lim discloses culturing the engineered S. cerevisiae in a culture medium comprising glucose and lactose to produce 2’-fucosyllactose (2-FL) and collecting and measuring the concentration of the 2-FL produced in the culture (pp. 8-10). Lim disclose the lactose is converted to glucose and galactose in the engineered S. cerevisiae, which are used as intermediates in a GDP-L-fucose pathway (p. 7, Figure 1). 
Regarding claim 42, Lim discloses the engineered S. cerevisiae comprises a GDP-L-fucose pathway (pp. 6-7). 
Regarding claim 43, Lim discloses that production of 2-FL requires fucosyltransferases such as α-1,2- fucosyltransferase from H. pylori (p. 5 middle). 
The difference between the method of Lim and the claimed invention is that the S. cerevisiae of Lim’s method does not comprise a genetic modification that decreases the activity of RGT2 as recited in claims 36, 47, and 58, and does not further comprise a genetic modification that decreases the activity of SNF3 as recited in claim 59. 
The reference of Kayikci explains that glucose is the primary energy source for S. cerevisiae and that when glucose is accessible to S. cerevisiae, the use of alternative carbon sources is repressed (p. 1, Abstract; left and right columns). Kayikci teaches that RGT2 and SNF3 are glucose sensors in a signaling pathway that senses glucose concentrations and regulates glucose uptake (p. 2, left column). Kayikci teaches that the signaling pathway of RGT2 and SNF3 is a key pathway involved in glucose repression (p. 2, left column).  
The reference of Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose (p. 377, left column, middle). Guimarães teaches that glucose represses galactose utilization in S. cerevisiae (p. 377, right column, top) and teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously (p. 380, left column). 
The reference of Doudna Cate teaches S. cerevisiae with a deletion of RGT2 or a deletion of SNF3 was able to use a mixture of sugars (paragraph [0066]; Figures 20 ; and paragraph [0398]). Doudna Cate teaches S. cerevisiae with a deletion of RGT2 and SNF3 (Table 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Kayikci, Guimarães, and Doudna Cate to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 and SNF3 genes (which is considered to be a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism as recited in claim 36, a complete or partial deletion of the coding region of RGT2 as recited in claim 47, and a mutated rgt2 that does not produce RGT2 protein as recited in claim 58). One would have been motivated to do this because Lim’s method uses a mixture of sugars including lactose; Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose; and Doudna Cate teaches RGT2 and SNF3 deletions of S. cerevisiae confer the ability to co-utilize a mixture of sugars. Also, the lactose of Lim’s method is converted to glucose and galactose for the GDP-fucose pathway; Guimarães teaches that glucose represses galactose utilization in S. cerevisiae; Kayikci teaches that the RGT2 and SNF3 signaling pathway is a key pathway of glucose repression; and Guimarães teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously. One would have had a reasonable expectation of success to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 and SNF3 genes because Doudna Cate teaches RGT2 and SNF3 deletion mutants of S. cerevisiae that were able to use a mixture of sugars and the deletion resulted in no significant growth differences (RGT2 deletion) or only a slight difference (SNF3) relative to the wild-type strain. One would have also had a reasonable expectation of success to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 and SNF3 genes because of the applicant’s admission that “changes in the coding region…that prevent or reduce the gene from producing RGT2 protein were known modifications (e.g., instant remarks at p. 12, top). Therefore, the method of claims 36, 39-43, 47, 58, and 59 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: Addressing the reference of Lim, the applicant argues that Lim is silent with regard to RGT2 and decreasing RGT2 activity and it would not have been obvious to decrease RGT2 activity in view of Lim. 
The applicant’s argument is not found persuasive. The examiner acknowledges that Lim is silent with regard to RGT2 and decreasing RGT2 activity. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Addressing the references of Kayikci, Guimarães, and Doudna Cate, the applicant argues these references are not directed to making the 2-FL as disclosed by Lim and are rather directed to catabolism of lactose and galactose as carbon sources for cell growth. The applicant argues that one would not have been motivated from these references to decrease RGT2 activity to make a lactose-containing HMO. Applicant argues that because the references of Kayikci, Guimarães, and Doudna Cate are directed to the catabolism of lactose, these references actually teach away from decreasing RGT2 activity to make a lactose-containing HMO and it is a surprising and unexpected result that deletion of RGT2 results in production of lactose-containing HMOs.
The applicant’s argument is not found persuasive. It is acknowledged that none of Kayikci, Guimarães, and Doudna Cate are directed to the production of a lactose-containing HMO, however, according to MPEP 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art”. Moreover, none of Kayikci, Guimarães, and Doudna Cate criticizes, discredits, or discourages modifying the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene and thus none of Kayikci, Guimarães, and Doudna Cate is considered to teach away from the claimed invention. Rather, when taken as a whole, the combination of Lim, Kayikci, Guimarães, and Doudna Cate provide motivation to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene.
When using a S. cerevisiae medium comprising a mixture of sugars as carbon sources, Kayikci teaches that when glucose is accessible to S. cerevisiae, the uptake and use of alternative carbon sources is repressed and Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose. Lim’s method uses a S. cerevisiae culture medium comprising a mixture of sugars, glucose and lactose, as carbon sources for the production of 2-FL, and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the uptake and use of lactose by Lim’s S. cerevisiae is likely repressed by glucose and Lim’s S. cerevisiae may not transport and consume lactose for efficient production of 2-FL. 
Also, Guimarães teaches that glucose represses galactose utilization in S. cerevisiae. The lactose of Lim’s method is catabolized to glucose and galactose for the production of 2-FL and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the use of galactose for the production of 2-FL by Lim’s S. cerevisiae is likely repressed by glucose. 
The reference of Lim acknowledges a desire to optimize 2-FL production (p. 2, top) and Kayikci teaches that understanding glucose repression is of utmost importance for the development of biotechnological processes where it is desirable to redirect the carbon fluxes towards products of interests (p. 2, column 2). Given that Lim’s S. cerevisiae is likely repressed by glucose and Lim’s S. cerevisiae may not transport lactose and consume lactose and galactose for efficient production of 2-FL, one would have looked to the prior art for a modification to relieve glucose repression by Lim’s S. cerevisiae. In this regard, Kayikci teaches that RGT2 is a main signaling pathway for sensing glucose in the environment and regulating glucose repression. Doudna Cate teaches that S. cerevisiae senses glucose by RGT2 and teaches a mutant of S. cerevisiae with a deletion of RGT2 is able to use a mixture of glucose and an alternative carbon source (cellobiose). Also, Guimarães teaches that a mutant S. cerevisiae that is resistant to glucose repression is capable of utilizing glucose and galactose simultaneously. In view of the teachings of the cited references, one would have been motivated to partially or completely delete RGT2 of Lim’s S. cerevisiae in order to reduce glucose repression and increase uptake of lactose and use of lactose and galactose by Lim’s S. cerevisiae. Thus, contrary to the applicant’s position, the combination of Lim, Kayikci, Guimarães, and Doudna Cate provide motivation to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene. Moreover, in view of the teachings of the cited references, it would not have been surprising or unexpected that complete or partial deletion of an RGT2 gene would enhance uptake of lactose and utilization of lactose and galactose for the production of 2-FL. 
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claims 36, 39-43, 47, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0152538 A1; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Lee”) in view of Kayikci (supra), Guimarães (supra), and Doudna Cate (supra).
Regarding claims 36-43, the reference of Lee discloses a method for producing 2′-fucosyllactose (2-FL) in a microorganism, comprising i) providing a microorganism; ii) fermenting the microorganism in the presence of lactose; and iii) collecting 2-FL from the microorganism or from a culture broth of the microorganism (claim 1),
wherein the microorganism comprises a modulated GDP-L-fucose biosynthetic pathway and a heterologous α-1,2 fucosyltransferase polynucleotide, wherein the α-1,2 fucosyltransferase polynucleotide is a Helicobacter pylori, Caenorhabditis elegans, Rattus norvegicus, Mus musculus, or Homo sapiens polynucleotide, and wherein the recombinant microorganism overexpresses α-1,2 fucosyltransferase (claim 16), and
wherein the microorganism is S. cerevisiae (claim 5).
Lee shows the lactose is converted to glucose and galactose in the engineered S. cerevisiae, which are used as intermediates in a GDP-L-fucose pathway (Figure 1). 
The difference between the method of Lee and the claimed invention is that the S. cerevisiae of Lee’s method does not comprise a genetic modification that decreases the activity of RGT2 as recited in claims 36, 47, and 58, and does not further comprise a genetic modification that decreases the activity of SNF3 as recited in claim 59. 
The reference of Kayikci explains that glucose is the primary energy source for S. cerevisiae and that when glucose is accessible to S. cerevisiae, the use of alternative carbon sources is repressed (p. 1, Abstract; left and right columns). Kayikci teaches that RGT2 and SNF3 are glucose sensors in a signaling pathway that senses glucose concentrations and regulates glucose uptake (p. 2, left column). Kayikci teaches that the signaling pathway of RGT2 and SNF3 is a key pathway involved in glucose repression (p. 2, left column).  
The reference of Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose (p. 377, left column, middle). Guimarães teaches that glucose represses galactose utilization in S. cerevisiae (p. 377, right column, top) and teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously (p. 380, left column). 
The reference of Doudna Cate teaches S. cerevisiae with a deletion of RGT2 or a deletion of SNF3 was able to use a mixture of sugars (paragraph [0066]; Figures 20 ; and paragraph [0398]). Doudna Cate teaches S. cerevisiae with a deletion of RGT2 and SNF3 (Table 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Kayikci, Guimarães, and Doudna Cate to modify the S. cerevisiae of Lee’s method by complete or partial deletion of the RGT2 and SNF3 genes (which is considered to be a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism as recited in claim 36, a complete or partial deletion of the coding region of RGT2 as recited in claim 47, and a mutated rgt2 that does not produce RGT2 protein as recited in claim 58). One would have been motivated to do this because Lee’s method uses a mixture of sugars including lactose; Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose; and Doudna Cate teaches RGT2 and SNF3 deletion of S. cerevisiae confers the ability to co-utilize a mixture of sugars. Also, the lactose of Lee’s method is converted to glucose and galactose for the GDP-fucose pathway; Guimarães teaches that glucose represses galactose utilization in S. cerevisiae; Kayikci teaches that the RGT2 and SNF3 is a key pathway of glucose repression (p. 2, left column); and Guimarães teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously. One would have had a reasonable expectation of success to modify the S. cerevisiae of Lee’s method by complete or partial deletion of the RGT2 and SNF3 genes because Doudna Cate teaches RGT2 and SNF3 deletion mutants of S. cerevisiae were able to use a mixture of sugars and the deletion resulted in no significant growth differences (RGT2 deletion) or only a slight difference (SNF3) relative to the wild-type strain. One would have also had a reasonable expectation of success to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene because of the applicant’s admission that “changes in the coding region…that prevent or reduce the gene from producing RGT2 protein were known modifications (e.g., instant remarks at p. 12, top). Therefore, the method of claims 36, 39-43, 47, 58, and 59 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: Addressing the reference of Lee, the applicant argues that Lee is silent with regard to RGT2 and decreasing RGT2 activity and it would not have been obvious to decrease RGT2 activity in view of Lee. 
The applicant’s argument is not found persuasive. The examiner acknowledges that Lee is silent with regard to RGT2 and decreasing RGT2 activity. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Addressing the references of Kayikci, Guimarães, and Doudna Cate, the applicant argues these references are not directed to making the 2-FL as disclosed by Lee and are rather directed to catabolism of lactose and galactose as carbon sources for cell growth. The applicant argues that one would not have been motivated from these references to decrease RGT2 activity to make a lactose-containing HMO. Applicant argues that because the references of Kayikci, Guimarães, and Doudna Cate are directed to the catabolism of lactose, these references actually teach away from decreasing RGT2 activity to make a lactose-containing HMO and it is a surprising and unexpected result that deletion of RGT2 results in production of lactose-containing HMOs.
The applicant’s argument is not found persuasive. It is acknowledged that none of Kayikci, Guimarães, and Doudna Cate are directed to the production of a lactose-containing HMO, however, according to MPEP 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art”. Moreover, none of Kayikci, Guimarães, and Doudna Cate criticizes, discredits, or discourages modifying the S. cerevisiae of Lee’s method by complete or partial deletion of the RGT2 gene and thus none of Kayikci, Guimarães, and Doudna Cate is considered to teach away from the claimed invention. Rather, when taken as a whole, the combination of Lee, Kayikci, Guimarães, and Doudna Cate provide motivation to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene.
When using a S. cerevisiae medium comprising a mixture of sugars as carbon sources, Kayikci teaches that when glucose is accessible to S. cerevisiae, the uptake and use of alternative carbon sources is repressed and Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose. Lee’s method uses a S. cerevisiae culture medium comprising a mixture of sugars, glucose and lactose, as carbon sources for the production of 2-FL, and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the uptake and use of lactose by Lee’s S. cerevisiae is likely repressed by glucose and Lee’s S. cerevisiae may not transport and consume lactose for efficient production of 2-FL. 
Also, Guimarães teaches that glucose represses galactose utilization in S. cerevisiae. The lactose of Lee’s method is catabolized to glucose and galactose for the production of 2-FL and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the use of galactose for the production of 2-FL by Lee’s S. cerevisiae is likely repressed by glucose. 
The reference of Lee acknowledges a desire to optimize 2-FL production (paragraphs [0033] and [0034]) and Kayikci teaches that understanding glucose repression is of utmost importance for the development of biotechnological processes where it is desirable to redirect the carbon fluxes towards products of interests (p. 2, column 2). Given that Lim’s S. cerevisiae is likely repressed by glucose and Lim’s S. cerevisiae may not transport lactose and consume lactose and galactose for efficient production of 2-FL, one would have looked to the prior art for a modification to relieve glucose repression by Lee’s S. cerevisiae. In this regard, Kayikci teaches that RGT2 is a main signaling pathway for sensing glucose in the environment and regulating glucose repression. Doudna Cate teaches that S. cerevisiae senses glucose by RGT2 and teaches a mutant of S. cerevisiae with a deletion of RGT2 is able to use a mixture of glucose and an alternative carbon source (cellobiose). Also, Guimarães teaches that a mutant S. cerevisiae that is resistant to glucose repression is capable of utilizing glucose and galactose simultaneously. In view of the teachings of the cited references, one would have been motivated to partially or completely delete RGT2 of Lee’s S. cerevisiae in order to reduce glucose repression and increase uptake of lactose and use of lactose and galactose by Lee’s S. cerevisiae. Thus, contrary to the applicant’s position, the combination of Lee, Kayikci, Guimarães, and Doudna Cate provide motivation to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene. Moreover, in view of the teachings of the cited references, it would not have been surprising or unexpected that complete or partial deletion of an RGT2 gene would enhance uptake of lactose and utilization of lactose and galactose for the production of 2-FL.    
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - Double Patenting
Claims 36, 39-43, 47, 58, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 13 of U.S Patent No. 9,944,965 B2 (‘965 patent) in view of Pathanibul (“Production of a Functional Human Milk Oligosaccharide, 2’-Fucosyllactose, Using Microbial Cell Factories”, Dissertation, University of Illinois at Urbana-Champain, 2015; cited on Form PTO-892 mailed on December 15, 2021; hereafter “Pathanibul”), Kayikci (supra), Guimarães (supra), and Doudna Cate (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘965 patent recite (in relevant part):
a method for producing 2′-fucosyllactose (2-FL) in a microorganism, comprising i) providing the microorganism, ii) fermenting the microorganism in the presence of lactose; and iii) collecting 2-FL from the microorganism or from a culture broth of the microorganism (claim 11), 
wherein the microorganism expresses a phosphomannomutase (Man B) polynucleotide, a mannose 1-phosphate guanylytransferase (Man C) polynucleotide, a GDP-D-mannose-4,6-dehydratse (Gmd) polynucleotide and a GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) polynucleotide; and comprises a heterologous α-1,2 fucosyltransferase polynucleotide, wherein the α-1,2 fucosyltransferase polynucleotide is a Helicobacter pylori polynucleotide, wherein the recombinant microorganism overexpresses α-1,2 fucosyltransferase, and wherein 2′-fucosyllactose can be produced at an amount of 2.5 or more g/L (claim 1), and
wherein the microorganism is S. cerevisiae (claim 13).
The difference between the method of the claims of the ‘965 patent and the claimed invention is that the S. cerevisiae of the claims of the ‘965 patent does not comprise a genetic modification that decreases the activity of RGT2 as recited in claims 36, 47, and 58, and does not further comprise a genetic modification that decreases the activity of SNF3 as recited in claim 59. 
The reference of Pathanibul shows lactose is converted to glucose and galactose in a S. cerevisiae engineered to assimilate lactose, which are used as intermediates in a GDP-L-fucose pathway (Figure 1). 
The reference of Kayikci explains that glucose is the primary energy source for S. cerevisiae and that when glucose is accessible to S. cerevisiae, the use of alternative carbon sources is repressed (p. 1, Abstract; left and right columns). Kayikci teaches that RGT2 and SNF3 are glucose sensors in a signaling pathway that senses glucose concentrations and regulates glucose uptake (p. 2, left column). Kayikci teaches that the signaling pathway of RGT2 and SNF3 is a key pathway involved in glucose repression (p. 2, left column).  
The reference of Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose (p. 377, left column, middle). Guimarães teaches that glucose represses galactose utilization in S. cerevisiae (p. 377, right column, top) and teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously (p. 380, left column). 
The reference of Doudna Cate teaches S. cerevisiae with a deletion of RGT2 or a deletion of SNF3 was able to use a mixture of sugars (paragraph [0066]; Figures 20 ; and paragraph [0398]). Doudna Cate teaches S. cerevisiae with a deletion of RGT2 and SNF3 (Table 16). 
In view of the teachings of Pathanibul, Kayikci, Guimarães, and Doudna Cate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recited S. cerevisiae of the claims of the ‘965 patent by deleting the RGT2 and SNF3 genes. One would have been motivated to do this because the method of the ‘965 patent uses lactose for production of 2-FL; Pathanibul shows lactose is converted to glucose and galactose for production of 2-FL; Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose; and Doudna Cate teaches RGT2 and SNF3 deletion of S. cerevisiae confers the ability to co-utilize a mixture of sugars. Also, as shown by Pathanibul, the lactose of the method of the ‘965 patent is converted to glucose and galactose for the GDP-fucose pathway; Guimarães teaches that glucose represses galactose utilization in S. cerevisiae; Kayikci teaches that the RGT2 and SNF3 glucose signaling pathway is a key pathway of glucose repression (p. 2, left column); and Guimarães teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously. One would have had a reasonable expectation of success to modify the recited S. cerevisiae of the claims of the ‘965 patent by deleting the RGT2 and SNF3 genes because Doudna Cate teaches RGT2 and SNF3 deletion mutants of S. cerevisiae that were able to use a mixture of sugars and the deletion resulted in no significant growth difference (RGT2 deletion) or only a slight difference (SNF3) relative to the wild-type strain. One would have also had a reasonable expectation of success to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene because of the applicant’s admission that “changes in the coding region…that prevent or reduce the gene from producing RGT2 protein were known modifications (e.g., instant remarks at p. 12, top). Therefore, the method of claims 36, 39-43, 47, 58, and 59 is unpatentable over the claims of the ‘965 patent in view of Pathanibul, Kayikci, Guimarães, and Doudna Cate. 

RESPONSE TO REMARKS: The applicant argues that the cited patent is silent with regard to RGT2 and decreasing RGT2 activity and the references of Kayikci, Guimarães, and Doudna Cate are directed to catabolism of lactose and galactose as carbon sources for cell growth and do not provide teaching, suggestion, or motivation to decrease RGT2 activity to make a lactose-containing HMO. The applicant argues that Pathanibul does not teach or suggest any modifications in RGT2 or decreasing any gene in connection with HMO production. The applicant argues that based on the combination of cited references, one of ordinary skill in the art would not have had a motivation or a reasonable expectation of success to practice the claimed method.
The applicant’s argument is not found persuasive. It is acknowledged that none of Kayikci, Guimarães, and Doudna Cate are directed to the production of a lactose-containing HMO. It is also acknowledged that Pathanibul is not directed to decreasing RGT2 activity. However, according to MPEP 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” and the rejection is based on the combination of cited references, not any single or subcombination of references. Contrary to the applicant’s position, when taken as a whole, the combination of cited references provides motivation and a reasonable expectation of success to modify the recited S. cerevisiae of the claims of the patent by complete or partial deletion of the RGT2 gene.
When using a S. cerevisiae medium comprising a mixture of sugars as carbon sources, Kayikci teaches that when glucose is accessible to S. cerevisiae, the uptake and use of alternative carbon sources is repressed and Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose. The method of the patent uses a S. cerevisiae culture medium comprising lactose as a carbon source for the production of 2-FL, and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the uptake and use of lactose is likely repressed and the recited S. cerevisiae of the patent may not transport and consume lactose for efficient production of 2-FL. 
Also, Guimarães teaches that glucose represses galactose utilization in S. cerevisiae. Pathanibul shows that the lactose of the method of the patent is catabolized to glucose and galactose for the production of 2-FL and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the use of galactose for the production of 2-FL by the recited S. cerevisiae of the patent is likely repressed by glucose. 
Before the effective filing date, it was well-known in the prior art to optimize 2-FL production (see, e.g., p. 2, top of Lim, supra, and paragraphs [0033] and [0034] of Lee, supra) and Kayikci teaches that understanding glucose repression is of utmost importance for the development of biotechnological processes where it is desirable to redirect the carbon fluxes towards products of interests (p. 2, column 2). Given that the recited S. cerevisiae of the patent is likely catabolite repressed and the recited S. cerevisiae of the patent may not transport lactose and consume lactose and galactose for efficient production of 2-FL, one would have looked to the prior art for a modification to relieve catabolite repression by the recited S. cerevisiae of the patent. In this regard, Kayikci teaches that RGT2 is a main signaling pathway for sensing glucose in the environment and regulating glucose repression. Doudna Cate teaches that S. cerevisiae senses glucose by RGT2 and teaches a mutant of S. cerevisiae with a deletion of RGT2 is able to use a mixture of glucose and an alternative carbon source (cellobiose). Also, Guimarães teaches that a mutant S. cerevisiae that is resistant to glucose repression is capable of utilizing glucose and galactose simultaneously. In view of the teachings of the cited references, one would have been motivated to partially or completely delete RGT2 of the recited S. cerevisiae of the patent in order to reduce catabolite repression and increase uptake of lactose and use of lactose and galactose. Thus, contrary to the applicant’s position, the combination of Pathanibul, Kayikci, Guimarães, and Doudna Cate and the applicant’s admission provide motivation and a reasonable expectation of success to modify the recited S. cerevisiae of the patent by complete or partial deletion of the RGT2 gene. 
For these reasons, the claimed invention is unpatentable over the claims of the ‘965 patent in view of Pathanibul, Kayikci, Guimarães, and Doudna Cate. 

Claims 36, 39-43, 47, 58, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S Patent No. 10,907,137 B2 (‘137 patent) in view of Pathanibul (supra), Kayikci (supra), Guimarães (supra), and Doudna Cate (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘137 patent recite (in relevant part):
a method for producing 2′-fucosyllactose (2-FL) in bacteria or yeast, comprising
providing a recombinant yeast wherein the recombinant yeast comprises:
(i) a heterologous Helicobacter pylori α-1,2 fucosyltransferase (FucT2) polynucleotide,
(ii) a phosphomannomutase (Man B) polynucleotide,
(iii) a mannose 1-phosphate guanylytransferase (Man C) polynucleotide,
(iv) a GDP-D-mannose-4,6-dehydratse (Gmd) polynucleotide, and a
(v) a GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) polynucleotide, 
and wherein the recombinant yeast overexpresses:
(vi) a glucose-6-phosphate dehydrogenase polynucleotide,
(vii) a guanosine 5′ monophosphate synthetase polynucleotide,
(viii) a GMP reductase polynucleotide, and
(ix) a guanosine-inosine kinase polynucleotide;
fermenting the yeast in the presence of lactose wherein the recombinant yeast overexpresses the α-1,2 fucosyltransferase, and wherein 2′-fucosyllactose can be produced at an amount of 2.5 or more g/L; and collecting 2-FL from the yeast or from a culture broth of the yeast (claim 1); and
wherein the yeast is Saccharomyces cerevisiae (claim 2). 
The difference between the method of the claims of the ‘965 patent and the claimed invention is that the S. cerevisiae of the claims of the ‘965 patent does not comprise a genetic modification that decreases the activity of RGT2 as recited in claims 36, 47, and 58, and does not further comprise a genetic modification that decreases the activity of SNF3 as recited in claim 59. 
The reference of Pathanibul shows lactose is converted to glucose and galactose in a S. cerevisiae engineered to assimilate lactose, which are used as intermediates in a GDP-L-fucose pathway (Figure 1). 
The reference of Kayikci explains that glucose is the primary energy source for S. cerevisiae and that when glucose is accessible to S. cerevisiae, the use of alternative carbon sources is repressed (p. 1, Abstract; left and right columns). Kayikci teaches that RGT2 and SNF3 are glucose sensors in a signaling pathway that senses glucose concentrations and regulates glucose uptake (p. 2, left column). Kayikci teaches that the signaling pathway of RGT2 and SNF3 is a key pathway involved in glucose repression (p. 2, left column).  
The reference of Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose (p. 377, left column, middle). Guimarães teaches that glucose represses galactose utilization in S. cerevisiae (p. 377, right column, top) and teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously (p. 380, left column). 
The reference of Doudna Cate teaches S. cerevisiae with a deletion of RGT2 or a deletion of SNF3 was able to use a mixture of sugars (paragraph [0066]; Figures 20 ; and paragraph [0398]). Doudna Cate teaches S. cerevisiae with a deletion of RGT2 and SNF3 (Table 16). 
In view of the teachings of Pathanibul, Kayikci, Guimarães, and Doudna Cate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recited S. cerevisiae of the claims of the ‘137 patent by deleting the RGT2 and SNF3 genes. One would have been motivated to do this because the method of the ‘137 patent uses lactose for production of 2-FL; Pathanibul shows lactose is converted to glucose and galactose for production of 2-FL; Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose; and Doudna Cate teaches RGT2 and SNF3 deletion of S. cerevisiae confers the ability to co-utilize a mixture of sugars. Also, as shown by Pathanibul, the lactose of the method of the ‘965 patent is converted to glucose and galactose for the GDP-fucose pathway; Guimarães teaches that glucose represses galactose utilization in S. cerevisiae; Kayikci teaches that the RGT2 and SNF3 glucose signaling pathway is a key pathway of glucose repression (p. 2, left column); and Guimarães teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously. One would have had a reasonable expectation of success to modify the recited S. cerevisiae of the claims of the ‘137 patent by deleting the RGT2 and SNF3 genes because Doudna Cate teaches RGT2 and SNF3 deletion mutants of S. cerevisiae that were able to use a mixture of sugars and the deletion resulted in no significant growth difference (RGT2 deletion) or only a slight difference (SNF3) relative to the wild-type strain. One would have also had a reasonable expectation of success to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene because of the applicant’s admission that “changes in the coding region…that prevent or reduce the gene from producing RGT2 protein were known modifications (e.g., instant remarks at p. 12, top). Therefore, the method of claims 36, 39-43, 47, 58, and 59 is unpatentable over the claims of the ‘137 patent in view of Pathanibul, Kayikci, Guimarães, and Doudna Cate. 

RESPONSE TO REMARKS: The applicant argues that the cited patent is silent with regard to RGT2 and decreasing RGT2 activity and the references of Kayikci, Guimarães, and Doudna Cate are directed to catabolism of lactose and galactose as carbon sources for cell growth and do not provide teaching, suggestion, or motivation to decrease RGT2 activity to make a lactose-containing HMO. The applicant argues that Pathanibul does not teach or suggest any modifications in RGT2 or decreasing any gene in connection with HMO production. The applicant argues that based on the combination of cited references, one of ordinary skill in the art would not have had a motivation or a reasonable expectation of success to practice the claimed method.
The applicant’s argument is not found persuasive. It is acknowledged that none of Kayikci, Guimarães, and Doudna Cate are directed to the production of a lactose-containing HMO. It is also acknowledged that Pathanibul is not directed to decreasing RGT2 activity. However, according to MPEP 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” and the rejection is based on the combination of cited references, not any single or subcombination of references. Contrary to the applicant’s position, when taken as a whole, the combination of cited references provides motivation and a reasonable expectation of success to modify the recited S. cerevisiae of the claims of the patent by complete or partial deletion of the RGT2 gene.
When using a S. cerevisiae medium comprising a mixture of sugars as carbon sources, Kayikci teaches that when glucose is accessible to S. cerevisiae, the uptake and use of alternative carbon sources is repressed and Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose. The method of the patent uses a S. cerevisiae culture medium comprising lactose as a carbon source for the production of 2-FL, and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the uptake and use of lactose is likely repressed and the recited S. cerevisiae of the patent may not transport and consume lactose for efficient production of 2-FL. 
Also, Guimarães teaches that glucose represses galactose utilization in S. cerevisiae. Pathanibul shows that the lactose of the method of the patent is catabolized to glucose and galactose for the production of 2-FL and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the use of galactose for the production of 2-FL by the recited S. cerevisiae of the patent is likely repressed by glucose. 
Before the effective filing date, it was well-known in the prior art to optimize 2-FL production (see, e.g., p. 2, top of Lim, supra, and paragraphs [0033] and [0034] of Lee, supra) and Kayikci teaches that understanding glucose repression is of utmost importance for the development of biotechnological processes where it is desirable to redirect the carbon fluxes towards products of interests (p. 2, column 2). Given that the recited S. cerevisiae of the patent is likely catabolite repressed and the recited S. cerevisiae of the patent may not transport lactose and consume lactose and galactose for efficient production of 2-FL, one would have looked to the prior art for a modification to relieve catabolite repression by the recited S. cerevisiae of the patent. In this regard, Kayikci teaches that RGT2 is a main signaling pathway for sensing glucose in the environment and regulating glucose repression. Doudna Cate teaches that S. cerevisiae senses glucose by RGT2 and teaches a mutant of S. cerevisiae with a deletion of RGT2 is able to use a mixture of glucose and an alternative carbon source (cellobiose). Also, Guimarães teaches that a mutant S. cerevisiae that is resistant to glucose repression is capable of utilizing glucose and galactose simultaneously. In view of the teachings of the cited references, one would have been motivated to partially or completely delete RGT2 of the recited S. cerevisiae of the patent in order to reduce catabolite repression and increase uptake of lactose and use of lactose and galactose. Thus, contrary to the applicant’s position, the combination of Pathanibul, Kayikci, Guimarães, and Doudna Cate and the applicant’s admission provide motivation and a reasonable expectation of success to modify the recited S. cerevisiae of the patent by complete or partial deletion of the RGT2 gene. 
For these reasons, the claimed invention is unpatentable over the claims of the ‘137 patent in view of Pathanibul, Kayikci, Guimarães, and Doudna Cate. 

Claims 36, 39-43, 47, 58, and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 11 of co-pending Application No. 17/054,969 (‘969 application) in view of Pathanibul (supra), Kayikci (supra), Guimarães (supra), and Doudna Cate (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘969 application recite (in relevant part):
a method for production of 2'-fucosyllactose comprising culturing the recombinant yeast cell of claim 2 in a cell culture media in the presence of xylose and lactose, wherein the recombinant yeast cell produces 2'-fucosyllactose (claim 8),
wherein the recombinant yeast cell comprises heterologous nucleic acid molecules encoding a GDP-mannose 4,6-dehydratase (Gmd) polypeptide, a GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) polypeptide, an oligosaccharide transporter polypeptide, and a fucosyltransferase polypeptide operably linked to at least one expression control nucleic acid molecule (claim 1), 
wherein the recombinant yeast cell is Saccharomyces cerevisiae (claim 6), and
wherein 50% or more of the 2'-fucosyllactose is secreted by the recombinant yeast cell into the cell culture media (claim 11).
The difference between the method of the claims of the ‘965 patent and the claimed invention is that the S. cerevisiae of the claims of the ‘965 patent does not comprise a genetic modification that decreases the activity of RGT2 as recited in claims 36, 47, and 58, and does not further comprise a genetic modification that decreases the activity of SNF3 as recited in claim 59. 
The reference of Pathanibul shows lactose is converted to glucose and galactose in a S. cerevisiae engineered to assimilate lactose, which are used as intermediates in a GDP-L-fucose pathway (Figure 1). 
The reference of Kayikci explains that glucose is the primary energy source for S. cerevisiae and that when glucose is accessible to S. cerevisiae, the use of alternative carbon sources is repressed (p. 1, Abstract; left and right columns). Kayikci teaches that RGT2 and SNF3 are glucose sensors in a signaling pathway that senses glucose concentrations and regulates glucose uptake (p. 2, left column). Kayikci teaches that the signaling pathway of RGT2 and SNF3 is a key pathway involved in glucose repression (p. 2, left column).  
The reference of Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose (p. 377, left column, middle). Guimarães teaches that glucose represses galactose utilization in S. cerevisiae (p. 377, right column, top) and teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously (p. 380, left column). 
The reference of Doudna Cate teaches S. cerevisiae with a deletion of RGT2 or a deletion of SNF3 was able to use a mixture of sugars (paragraph [0066]; Figures 20 ; and paragraph [0398]). Doudna Cate teaches S. cerevisiae with a deletion of RGT2 and SNF3 (Table 16). 
In view of the teachings of Pathanibul, Kayikci, Guimarães, and Doudna Cate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recited S. cerevisiae of the claims of the ‘969 application by deleting the RGT2 and SNF3 genes. One would have been motivated to do this because the method of the ‘969 application uses lactose for production of 2-FL; Pathanibul shows lactose is converted to glucose and galactose for production of 2-FL; Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose; and Doudna Cate teaches RGT2 and SNF3 deletion of S. cerevisiae confers the ability to co-utilize a mixture of sugars. Also, as shown by Pathanibul, the lactose of the method of the ‘965 patent is converted to glucose and galactose for the GDP-fucose pathway; Guimarães teaches that glucose represses galactose utilization in S. cerevisiae; Kayikci teaches that the RGT2 and SNF3 glucose signaling pathway is a key pathway of glucose repression (p. 2, left column); and Guimarães teaches that a catabolite repression-resistant mutant of S. cerevisiae was capable of utilizing glucose and galactose simultaneously. One would have had a reasonable expectation of success to modify the recited S. cerevisiae of the claims of the ‘969 application by deleting the RGT2 and SNF3 genes because Doudna Cate teaches RGT2 and SNF3 deletion mutants of S. cerevisiae that were able to use a mixture of sugars and the deletion resulted in no significant growth difference (RGT2 deletion) or only a slight difference (SNF3) relative to the wild-type strain. One would have also had a reasonable expectation of success to modify the S. cerevisiae of Lim’s method by complete or partial deletion of the RGT2 gene because of the applicant’s admission that “changes in the coding region…that prevent or reduce the gene from producing RGT2 protein were known modifications (e.g., instant remarks at p. 12, top). Therefore, the method of claims 36, 39-43, 47, 58, and 59 is unpatentable over the claims of the ‘969 application in view of Pathanibul, Kayikci, Guimarães, and Doudna Cate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that the claims of the application are silent with regard to RGT2 and decreasing RGT2 activity and the references of Kayikci, Guimarães, and Doudna Cate are directed to catabolism of lactose and galactose as carbon sources for cell growth and do not provide teaching, suggestion, or motivation to decrease RGT2 activity to make a lactose-containing HMO. The applicant argues that Pathanibul does not teach or suggest any modifications in RGT2 or decreasing any gene in connection with HMO production. The applicant argues that based on the combination of cited references, one of ordinary skill in the art would not have had a motivation or a reasonable expectation of success to practice the claimed method of this application.
The applicant’s argument is not found persuasive. It is acknowledged that none of Kayikci, Guimarães, and Doudna Cate are directed to the production of a lactose-containing HMO. It is also acknowledged that Pathanibul is not directed to decreasing RGT2 activity. However, according to MPEP 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” and the rejection is based on the combination of cited references, not any single or subcombination of references. Contrary to the applicant’s position, when taken as a whole, the combination of cited references provides motivation and a reasonable expectation of success to modify the recited S. cerevisiae of the claims of the application by complete or partial deletion of the RGT2 gene.
When using a S. cerevisiae medium comprising a mixture of sugars as carbon sources, Kayikci teaches that when glucose is accessible to S. cerevisiae, the uptake and use of alternative carbon sources is repressed and Guimarães teaches that yeast fermentation of a mixture of sugars comprising lactose may exhibit catabolite repression and not be able to consume the lactose. The method of the application uses a S. cerevisiae culture medium comprising lactose as a carbon source for the production of 2-FL, and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the uptake and use of lactose is likely repressed and the recited S. cerevisiae of the application may not transport and consume lactose for efficient production of 2-FL. 
Also, Guimarães teaches that glucose represses galactose utilization in S. cerevisiae. Pathanibul shows that the lactose of the method of the patent is catabolized to glucose and galactose for the production of 2-FL and in view of the teachings of the cited references, one of ordinary skill in the art would have recognized that the use of galactose for the production of 2-FL by the recited S. cerevisiae of the application is likely repressed by glucose. 
Before the effective filing date, it was well-known in the prior art to optimize 2-FL production (see, e.g., p. 2, top of Lim, supra, and paragraphs [0033] and [0034] of Lee, supra) and Kayikci teaches that understanding glucose repression is of utmost importance for the development of biotechnological processes where it is desirable to redirect the carbon fluxes towards products of interests (p. 2, column 2). Given that the recited S. cerevisiae of the application is likely catabolite repressed and the recited S. cerevisiae of the application may not transport lactose and consume lactose and galactose for efficient production of 2-FL, one would have looked to the prior art for a modification to relieve catabolite repression by the recited S. cerevisiae of the application. In this regard, Kayikci teaches that RGT2 is a main signaling pathway for sensing glucose in the environment and regulating glucose repression. Doudna Cate teaches that S. cerevisiae senses glucose by RGT2 and teaches a mutant of S. cerevisiae with a deletion of RGT2 is able to use a mixture of glucose and an alternative carbon source (cellobiose). Also, Guimarães teaches that a mutant S. cerevisiae that is resistant to glucose repression is capable of utilizing glucose and galactose simultaneously. In view of the teachings of the cited references, one would have been motivated to partially or completely delete RGT2 of the recited S. cerevisiae of the application in order to reduce catabolite repression and increase uptake of lactose and use of lactose and galactose. Thus, contrary to the applicant’s position, the combination of Pathanibul, Kayikci, Guimarães, and Doudna Cate and the applicant’s admission provide motivation and a reasonable expectation of success to modify the recited S. cerevisiae of the application by complete or partial deletion of the RGT2 gene. 
The applicant asserts that the ‘969 application has an effective filing date of May 5, 2018, and the instant application has an earlier effective filing date of June 30, 2017 and requests that this provisional rejection to be withdrawn when the provisional nonstatutory double patenting rejection based on the claims of the ‘969 application is the only rejection remaining in the application.
The applicant’s request is acknowledged and the provisional rejection is maintained.
For these reasons, the claimed invention is unpatentable over the claims of the ‘969 application in view of Pathanibul, Kayikci, Guimarães, and Doudna Cate. 

Claims 36, 39-43, 47, 58, and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16, 30, 44, and 53 of co-pending Application No. 17/282,636 (‘636 application) in view of Pathanibul (supra) and Doudna Cate (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘636 application recite (in relevant part):
a method of producing an HMO comprising: 
providing a culture medium with at least one carbon source; 
providing a microorganism; and 
culturing microorganism in the culture medium; 
wherein a substantial portion of the HMO is exported into the culture medium, 
wherein the microorganism is for enhanced production of a human milk oligosaccharide (HMO) comprising a heterologous CDT-1 transporter variant thereof and at least one heterologous pathway gene for production of the HMO, wherein the microorganism is capable of producing and exporting the HMO (claim 30), 
wherein the HMO is 2'-fucosyllactose (2'-FL) (claim 44), 
further comprising a genetic modification that decreases the activity of RGT2 as compared to a parental microorganism without the genetic modification (claim 53), 
wherein the pathway gene is selected from a GDP-mannose 4,6-dehydratase, a GDP-L-fucose synthase, and an alpha-1,2-fucosyl transferase (claim 11), and
wherein the microorganism is a Saccharomyces (claim 16).
The differences between the claims of the ’636 application and the claimed invention are the claims of the ‘636 application do not recite harvesting the HMO, do not recite S. cerevisiae, and do not recite complete or partial deletion of the coding region of RGT2 and SNF3. 
Pathanibul teaches S. cerevisiae for producing 2'-fucosyllactose (p. 102) and discloses use of 2'-fucosyllactose in nutraceuticals and pharmaceuticals (p. 13, bottom). 
Doudna Cate teaches complete or partial deletion of the RGT2 and SNF3 genes in S. cerevisiae (paragraph [0066]). Also, the applicant admits that “changes in the coding region…that prevent or reduce the gene from producing RGT2 protein were known modifications (e.g., instant remarks at p. 12, top).
In view of the teachings of Pathanibul, it would have been obvious to use S. cerevisiae and harvest the HMO, and in view of the teachings of Doudna Cate, it would have been obvious to partially or completely delete the coding region of RGT2 and SNF3 to reduce activity of RGT2. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express teachings of Pathanibul and Doudna Cate. Therefore, the method of claims 36, 39-43, 47, 58, and 59 over the claims of the ‘636 application in view of Pathanibul and Doudna Cate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant asserts that the ‘636 application has an effective filing date of October 2, 2018, and the instant application has an earlier effective filing date of June 30, 2017 and requests that this provisional rejection to be withdrawn when the provisional nonstatutory double patenting rejection based on the claims of the ‘636 application is the only rejection remaining in the application.
The applicant’s request is acknowledged and the provisional rejection is maintained.

Conclusion
Status of the claims:
Claims 36 and 39-59 are pending.
Claims 44-46 and 48-57 are withdrawn from consideration.
Claims 36, 39-43, 47, 58, and 59 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J. STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656